Citation Nr: 1619731	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-35 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to July 1969, with combat service in Vietnam.  He was awarded a Purple Heart and Combat Infantryman Badge.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2014 the Board reopened previously denied claims for service connection of peripheral neuropathy of the bilateral lower extremities and remanded this matter to the RO for further development.  Such has been completed and this matter is returned to the Board for further consideration.  

Pending issues of entitlement to service connection for peripheral neuropathy of the upper extremities, residuals of malaria, and residuals of missile injuries of the back and right leg were previously referred by the Board to the RO for appropriate action.  It does not appear that any further action has been undertaken by the RO and this matter is again referred to the RO for further action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's bilateral peripheral neuropathy is as likely as not proximately due to or caused by his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for bilateral peripheral neuropathy are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2015).  As will be discussed in further detail in the following decision, the Board finds that the competent and probative evidence of record supports the grant of service connection for peripheral neuropathy of the bilateral lower extremities.  This award represents a full grant of the issue on appeal.  Accordingly, assuming without deciding that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service connection may be granted for a disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that service-connection for peripheral neuropathy is warranted as a result of his exposure to herbicides in service.  He is presently service connected for diabetes due to such exposure and now contends that he has peripheral neuropathy secondary to this service-connected diabetes.  

Service treatment records do not show any evidence of peripheral neuropathy in service and there is no evidence of onset of this disorder within a year of service.  The record reveals evidence suggesting neuropathy existed in 2007, as a VA new patient examination in February 2007 described him as having been diagnosed with neuropathy of unknown etiology by a neurologist and described a sensation of walking on sandpaper and diminished deep tendon reflexes noted in his lower extremities on exam.   

In November 2007 he underwent an Agent Orange examination at the VAMC with complaints of bilateral lower extremity pain diagnosed in 1987, which was still present.  Examination was significant for some diminished sensation over the distal lower extremities and dorsum of the feet.  No specific diagnosis was made.  See Medical Records-Gov't Facility in VBMS at pages 33, 36.  A formal diagnosis of neuropathy was confirmed in August 2009 by VA EMG, after he was seen for complaints of burning in his feet and he was prescribed with gabapentin to treat this.  The August 2009 EMG/NCS report itself described evidence of a mild asymmetrical sensory motor neuropathy, axonal in type.  The records show continued treatment for peripheral neuropathy symptoms through 2015 with gabapentin.

Regarding diabetes, a private physician Dr. K.M., DO gave a diagnosis of impaired fasting glucose in February 2008, and this diagnosis was sporadically reported in subsequent VA records in 2011.  Another note from this same physician which was uploaded to the VBMS electronic record on October 15, 2011 now gave a diagnosis of Type II diabetes; the actual date of the diagnosis is obscured.  The diagnosis of diabetes was later noted in VA records with a March 2014 record noting to address abnormal lab results pertaining to diabetes.  See CAPRI in VBMS at pages 75-76.  Service connection was granted for the diabetes by the RO in a March 2014 rating.  

In regards to whether the Veteran's peripheral neuropathy is related to the diabetes, there is conflicting evidence regarding the etiology of this neuropathy.  

The report of a July 2014 VA examination provided an unfavorable opinion regarding the etiology of his neuropathy.  This examiner, who reviewed of the claims file and examined the Veteran, described him as having been diagnosed with idiopathic peripheral neuropathy with a date of diagnosis in 1987.  The Veteran gave a history of having started with numbness and pain in his legs and feet since the 1990's having gotten progressively worse over the years.  His examination was significant for decreased sensation in his bilateral lower extremities from the upper anterior thigh/knee through the thigh/knee and absent sensation in the lower leg/ankle and feet/toes.  The August 2009 EMG was noted to be abnormal and testing showed total loss of vibratory, cold and positional sense in the lower extremities.  

The July 2014 examiner opined that the Veteran's peripheral neuropathy was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale based on review of the claims file was noted to show no evidence of complaints, treatments, or diagnoses of peripheral neuropathy during service or within one year of discharge from service.  The examiner also stated that the neuropathy was less likely than not proximately related to or aggravated by the Veteran's service-connected diabetes.  In giving the rationale for these opinions, the examiner stated that the evidence, including that of neuropathy said to date back to 1987 and prior EMG studies showing a diagnosis of idiopathic bilateral peripheral sensorimotor neuropathy.  The examiner stated that this diagnosis predates his diagnosis of diabetes mellitus, which he said was diagnosed in January 2014, by many years.  Regarding aggravation the examiner stated that the medical evidence is not sufficient to support a determination of a baseline level of severity and noted that aggravation was not supported because the Veteran reported that the location and nature of his prediabetic neuropathic complaints has not changed, only the severity has increased.  Review of the medical literature, including from the NIH, was said to show this to be in keeping with the natural progression of an idiopathic peripheral neuropathy.

The favorable evidence includes the report from a November 2015 VA diabetes examination describing him as having complications of diabetes of diabetic neuropathy, but with no further discussion of this matter made.  A peripheral neuropathy VA examination from the same month included examination of the Veteran and review of the claims file.  The Veteran's history was of numbness and tingling and burning sensation of his feet for which he took gabapentin.  His symptoms were of moderate paresthesias/dysesthesias and numbness of his bilateral lower extremities.  He was diagnosed with peripheral neuropathy in 2013; however the examiner also noted the abnormal EMG studies of August 2009.  Sensory examination was noted to be normal in the upper anterior thigh and thigh/knee but absent in his feet and toes.  After examining the Veteran and reviewing the records the examiner gave the following opinion.  "Patient has almost no feeling on the bottom of his feet that is a direct result of his diabetes.  He also has symptoms consistent with peripheral neuropathy that is directly related to his diabetes and is currently on treatment for this condition."  

The Board finds that the balance of the favorable and unfavorable nexus evidence is in equipoise.  Affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted for bilateral peripheral neuropathy.  The favorable opinion from the November 2015 VA examiner gave the rationale stating that his particular symptoms are consistent with a peripheral neuropathy related to diabetes which directly contradicts the rationale of the July 2014 VA examiner.  

Both examinations have some issues in the history reported; the November 2015 examiner is noted to have given a history of the neuropathy being diagnosed in 2013 in spite of the evidence showing it was diagnosed years earlier.  The July 2014 VA examiner erroneously described the Veteran's diabetes as beginning in 2014, which is contradicted by the medical evidence showing impaired glucose control as early as 2008 with diabetes diagnosed by Dr. K.M. prior to 2014 via a document uploaded by the VA in October 2011.  The July 2014 examiner also described the neuropathy as having begun in 1987, relying on this history to support a rationale that the neuropathy was diagnosed many years prior to the diabetes and was not caused or aggravated by it.  However the evidence does not show a confirmed diagnosis of peripheral neuropathy until the late 2000's with EMG findings showing this in August 2009.  Although he reported complaints of lower extremity symptoms beginning in 1987 in the November 2007 VA examination, there are no actual records from 1987 that confirm such a diagnosis.  

The Board finds that the opinion from the November 2015 examiner describing his lower extremity symptoms as being consistent with those from diabetes is supported by the evidence that (1) depicts many years of a diagnosed glucose intolerance and (2) subsequent diabetes in conjunction with his peripheral neuropathy symptoms where he lacked feeling in his feet in the VA examinations dated in July 2014 and November 2015.  As the evidence supporting his claim for service connection for bilateral peripheral neuropathy is in equipoise, service connection is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral peripheral neuropathy is granted.



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


